DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response October 14, 2021, in which claims 1-18 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on October 14, 2021, with respect to claims 1-18 have been fully considered and are persuasive. The claim objection and 35 USC 103, 101 and 112 have been withdrawn.

Remark
The claim objection set forth in the last office action, mailed on July 19, 2021 has been withdrawn in light of the claimed amendment filed on July 19, 2021.

The 35 USC 112 rejection set forth in the last office action with respect to claims 1-18 has been withdrawn in light of the claimed amendment, where the accuracy requirements is amended to be defined as a distance from a runway; and the lack of antecedent basis with respect to the clauses “the topology”, “the greatest”, and “the respective height” has amended to read “a topology”, “a greatest”.

After further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that the recited performing distance calculations that provide a distance measure between a region within the terrain area containing at least one aircraft runway and the node point of at least one polygon and node pruning using the distance measure to change a topology of the tree data structure. These claimed element are embedded into a practical application that would render independent claims 1, 9 and 18 eligible under 35 USC 101. The dependent claims 2-8, 10-17 are also eligible for incorporating the deficiency of their respective base claims by dependency. Therefore, the 35 USC 101 rejection set forth in the last office action mailed on July 19, 2021 has been withdrawn.

Applicant asserted that Annex 15 does not mention the step of pruning the node data. The examiner disagrees with the precedent assertion. However, when read and analyzed in the light of the specification, the invention as claimed does not support applicants’ assertion. Moreover, the claims do not capture the essence of the invention as argued in applicants’ remark section page 4. The aforementioned assertions, “pruning the node data” fails to disclose by Annex 15 with regard to the invention of claims 1, and 9, was unsupported by objective factual evidence and was not found to be substantial evidentiary value. Applicant should understanding that, a process of pruning is the process of minimizing, diminishing, reducing, decreasing, and condensing that uses a distance measure to change the of the tree data structure; and the word “prune” does not have to be literally recited in the reference.
It is important to note, Applicants’ assertions are not explicitly stated in neither of the independent claims 1, and 9. There is no mentioned of “pruning the node data” set forth in the claims. In contrast, claims 1, and 9 recite respectively “a pruning processor that uses the distance  However, Applicants are interpreting the claims very narrow using the specification without considering the broad teaching of the reference stated in the rejection. Applicants cannot rely on the specification to impart to the claims limitations not recited therein. Such reliance is ineffective to define over the prior art. In re Lundberg, 244 F2d 543, 113 USPQ 530 (CCPA 1957); In re Winklans, 188 USPQ 129 (CCPA 1975). Applicant is further reminded of the clear difference between reading the claims in light of the specification as allowed by 35 U.S.C. 112, 6th paragraph, and by In re Donaldson 29 USPQ2d, 1845, 16 F.3d 1189 (Fed. Cir, 1994), and reading limitations of the specification into the claims In re Prater 415 F2d 1393, 162 USPQ 541 (CCPA 1969). The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541, 550-51 (CCPA 1969). If the applicant wishes to have such limitation in the claims, it suggests adding that limitation in the claims. The examiner is welcome any amendment that would expertise prosecution of the instant application.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 9 recite “(b) if this (b) can be performed without causing a result to violate the accuracy requirement determined in operation (a). It is unclear as to what the applicant means by “(b) if this operation (b) can be performed without causing a result to violate the accuracy requirement determined in operation (a)”, since there is no mentioned of what “this operation (b)” represents. Second, the claims recite “(c) iteratively repeating operation (a) and (b). Again, it is unclear how one having ordinary skill in the art would iteratively repeat operation (a) and (b) when operation (b) does not detail in the claims. Therefore, it would be not possible to iteratively repeat the operation (a) and (b). Amendment is advised.
The dependent claims 2-8 and 10-17 are rejected for incorporating the deficiency of their respectively base claims by dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Fig.1) (hereinafter “AdmitPrioArt”) in view Baxes et al., (hereinafter “Baxes”) US 2010/0033481 and further in view of Hollis et al., (hereinafter “Hollis”) US 9,123,160.
As to claim 1, AdmitPrioArt discloses an apparatus for generating a compact terrain-height data store in non-transitory computer readable memory (fig.1, shows a geographic region of terrain that is subdivided into successively smaller region of terrain and storing terrain surface data in each nodes within the tree data structure), comprising:
a tree data structure stored in non-transitory computer-readable memory that represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area (see fig.1, the tree structure (12), the root node (14) has four child nodes (16), which in turn each have four child nodes (18)
the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes without children that each store a height value (see fig.1, all child nodes (18) are within the same level, each of the child nodes (18) have child nodes (20) indicates that these child nodes (20) are leaf nodes, wherein leaf nodes is distinguished from other nodes they have no children).
.
Meanwhile, Baxes discloses the claimed a set of accuracy requirements that are dependent on distance from a runway (see [0027], data requirements depending on point of view);
a distance calculator that provides a distance measure between a region within the terrain area containing at least one aircraft runway (see [0056], determining, based on viewpoint distance to each block, a required terrain block LOD per a view-space error metric, wherein a quadtree structure facilitate identification of terrain blocks used for a current scene);
a pruning processor that uses the distance measure to change a topology of the tree data structure (see [0008], performing an edge-join operation to eliminate T-junctions where terrain terrain blocks, based upon a change of the viewpoint) by the following operations:
(a) evaluating a closest distance between all leaf nodes of a first parent node and a region containing at least one aircraft runway and an accuracy requirement associated with that closest distance (see [0008], evaluating distance of the terrain blocks from the viewpoint);
(b) if this operation (b) can be performed without causing a result to violate the accuracy requirement determined in operation (a), converting the first parent node into a leaf node by storing in the first parent node a height value representing the greatest of the respective height values of the leaf node children and by removing the leaf node children (see [0008] and [0033], evaluating orientation of the viewpoint with respect to the terrain blocks, and converting raster height field data into wavelet encoded height field data, utilizing sub-band decomposition); and 
(c) iteratively repeating operations (a) and (b) for each remaining parent node until having determined that every remaining parent node in the data structure cannot be pruned without violating the accuracy requirements for that parent node (see [0036] and [0062], performing an edge-join operation to correct anomalies where terrain blocks of differing LOD join, and providing linear height value interpolation between reconstructed terrain block LODs, yielding continuous and spatially-filtered terrain heights as seen from viewpoint, process be repeated each time viewpoint moves within scene).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the AdmitPrioArt to have include set of accuracy requirements that are dependent on distance from a runway, in the same conventional manner as disclosed by Baxes in order to preserve original height field maxima and minima in constructed data at all levels of detail. 

On the other hand, Hollis provides a distance measure between a region within the terrain area containing at least the node point of at least one polygon (col.7, lines 23-65, distance different terrain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of AdmitPrioArt and Baxes to provide a distance measure between a region within the terrain area containing at least the node point of at least one polygon, in the same conventional manner as disclosed by Hollis in order to eliminate the need to access additional sources of information during the rendering process.

As to claim 2, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Baxes discloses the apparatus of claim 1 wherein the predetermined accuracy requirements specify a vertical accuracy that depends on distance from a runway (see [0027] and [0039], reconstructs output from the wavelet-encoded source data, scene requirements and regions of interest).

As to claim 3, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Hollis discloses the apparatus of claim 1 wherein the tree data structure is a quadtree data structure and the nested polygons are squares (see col.9, lines 10-13).

 corner points that identify an area that bounds a region is determined, wherein the area is split diagonally to generate two polygons, in this example, two triangles, referred to as right and left triangles).

As to claim 5, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, AdmitPrioArt discloses the apparatus of claim 1 wherein the tree data structure has at least three layers of parent-child relationship (see fig.1, and pars [0021]-[0024]).

As to claim 6, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, AdmitPrioArt discloses the apparatus of claim 1 wherein only leaf nodes store height values (see fig.1, and pars [0021]-[0024]).

As to claim 7, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Baxes discloses the apparatus of claim 1 wherein the stored height values are represented in increments of a predetermined minimum vertical resolution (see [0039], originates as a raster-ordered, regular matrix of values where each value represents the height of terrain at a particular coordinates).

As to claim 9, claim 9 is a method for performing the apparatus of claim 1 above. It is rejected under the same rationale.
requirements and regions of interest).

As to claim 11, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Hollis discloses the method of claim 9 wherein the wherein the tree data structure is a quadtree data structure and the nested polygons are squares (see col.9, lines 10-13).
As to claim 12, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Hollis discloses the method of claim 9 wherein the node point of each polygon corresponds to a predetermined corner of the polygon (see col.9, lines 4-13, four corner points that identify an area that bounds a region is determined, wherein the area is split diagonally to generate two polygons, in this example, two triangles, referred to as right and left triangles).

As to claim 13, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, AdmitPrioArt discloses the method of claim 9 wherein the tree data structure has at least three layers of parent-child relationship resolution (see fig.1, and pars [0021]-[0024]).



As to claim 15, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Baxes discloses the method of claim 9 wherein the stored height values are represented in increments of a predetermined minimum vertical resolution (see [0039], originates as a raster-ordered, regular matrix of values where each value represents the height of terrain at a particular coordinates).

As to claim 16, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, AdmitPrioArt discloses the method of claim 9 further comprising initially populating the leaf nodes using terrain height data captured from a satellite in orbit around the Earth resolution (see fig.1, and pars [0021]-[0024]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Fig.1) (hereinafter “AdmitPrioArt”) in view Baxes et al., (hereinafter “Baxes”) US 2010/0033481 and further in view of Hollis et al., (hereinafter “Hollis”) US 9,123,160 and Glover US 6,092,009.
As to claim 8, the combination of AdmitPrioArt, Baxes and Hollis fails to disclose the claimed wherein the tree data structure is initially stored in memory using leaf nodes sized to represent a terrain grid of dimensions about 0.86 arc seconds by 0.86 arc seconds.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of AdmitPrioArt, Baxes and Hollis to use leaf nodes sized to represent a terrain grid of dimensions about 0.86 arc seconds by 0.86 arc seconds, in the same conventional manner as disclosed by Glover in order to provide a contoured display of terrain information below and ahead of aircraft where number of contours vary as function of difference between terrain levels.
As to claim 17, the combination of AdmitPrioArt, Baxes and Hollis discloses the invention as claimed. In addition, Glover discloses the method of claim 9 wherein the distance calculation is performed by providing an initial set of aircraft runway location data and by culling the initial set to eliminate data for runways that are not useable for a predetermined class of aircraft (see col.21, lines 13-21, whenever the aircraft is close to the runway to ensure robustness against nuisance warnings caused by altitude errors and terrain data base resolution margins to disable the terrain advisory and warning indications when the aircraft is within the aircraft perimeter).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of AdmitPrioArt, Baxes and Hollis to provide an initial set of aircraft runway location data and by culling the initial set to eliminate data for runways that are not useable for a predetermined class of aircraft, in the same conventional manner as disclosed by Glover in order to provide a contoured display of terrain information below and ahead of aircraft where number of contours vary as function of difference between terrain levels.
Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Glover US 6,092,009 in view of Annex 15, article entitled “Aeronautical Information Service”.
As to claim 18, Glover disclose a non-transitory computer-readable medium storing a tree data structure that represents a terrain area as nested polygons organized in a parent-child relationship (see col.7, lines 1-8, col.8, lines 1-14 and 59-65, fig.3, providing a function distance to the nearest airport, distance greater than 64 miles from an airport, the size of the sub-cells is selected), each polygon having a node point that associates that polygon to a specific geographic location within the terrain area, the parent-child relationship of the tree data structure defining at least one parent node and a plurality of child nodes (see col.7, lines 1-8, col.8, lines 1-14 and 59-65 and fig.3, terrain database is structured to provide varying resolutions of terrain data as a function of the topography of the terrain, wherein the sub-squares each include a header including a mask to enable a pointer to the next finer layer until the finest resolution level), where at least some of the child nodes are leaf nodes without children that each store a height value (see col.8, lines 25-52 and fig.3-4).
However, Glover does not explicitly disclose the claimed “wherein the tree data structure defines an asymmetrical pruned tree structure in which leaf nodes corresponding to regions within a predetermined distance from aircraft runways correspond to a geometrically smaller region of terrain than leaf nodes corresponding to regions that lie outside the predetermined distance from aircraft runways”.
Annex 15 discloses the claimed “wherein the tree data structure defines an asymmetrical pruned tree structure in which leaf nodes corresponding to regions within a predetermined distance from aircraft runways correspond to a geometrically smaller region of terrain than leaf nodes corresponding to regions that lie outside the predetermined distance from aircraft runways  
Therefore, it would have been obvious tone having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Glover to define an asymmetrical pruned tree structure in order to assist in determining the height restriction or removal obstacles that pose a hazard to air navigation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100013829 (involved in processing raster height field data (22) with a discrete wavelet transform to generate wavelet-encoded height field data (24). A terrain data block (25) is selected from the processed raster height field data at a higher level of detail containing higher frequency components with respect to a block at a lower level of detail, to reconstruct original source terrain mesh data);
US 8,976,168 (involved in receiving a depth image of a scene from a depth camera. The depth image includes a matrix of pixels. Depth value indicates depth of an object in the scene observed at the pixel. The depth image is compressed into a tree data structure i.e. quadtree data structure. The tree data structure is sent through a communication path to a rendering device to generate a mesh of the scene at the rendering device, where the data structure includes nodes. Each node includes node data representative of corresponding group of pixels in the depth image).

.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 1, 2021